FILE COPY



        In re Otto Ray
     KietzmanAppellant/s




                               Fourth Court of Appeals
                                       San Antonio, Texas
                                              March 24, 2014

                                           No. 04-14-00185-CR

                                     IN RE Otto Ray KIETZMAN

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Karen Angelini, Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On March 20, 2014, relator filed a pro se petition for writ of mandamus. The court has
considered relator’s petition and is of the opinion that relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
Relator’s request for leave to file the petition for writ of mandamus is DENIED AS MOOT. The
court’s opinion will issue at a later date.

           It is so ORDERED on March 24th, 2014.


                                                                    _____________________________
                                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of March, 2014.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court




1 This proceeding arises out of Cause No. 2013W0631, styled The State of Texas v. Otto Ray Kietzman, pending in
the Criminal District Court, Magistrate Court, Bexar County, Texas, the Honorable Andrew Carruthers presiding.